                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF SOUTH CAROLINA
                                      COLUMBIA DIVISION

    Terry H. Capone,                                       C/A. No. 3:12-cv-03369-CMC

                 Plaintiff
                                                               Opinion and Order on
          v.
                                                          Plaintiff’s Motion to Vacate and
                                                            Amended Motion to Vacate
    City of Columbia,
                                                                  ECF Nos. 55, 59
                 Defendant.


         This matter is before the court on Plaintiff’s “Motion to Vacate/Set Aside a Void Summary

Judgment for Fraud Upon [t]he Court” and an amended motion seeking the same relief on

expanded grounds. ECF No. 55 (“Original Motion” filed May 30, 2019); ECF No. 59 (“Amended

Motion” filed Jul. 10, 2019). 1   The Original Motion consists of a cover letter and seven exhibits,

but no explanatory memorandum. The Amended Motion includes a supporting memorandum and

additional exhibits. Both motions are denied for reasons set forth below.

I.       CHALLENGED JUDGMENT

         The judgment in this action was entered on January 8, 2015. ECF Nos. 53 ([Original]

Opinion and Order), 54 (Judgment), 55 (Corrected Opinion and Order). The basis for the judgment

is set out in the [Original] Opinion and Order entered January 8, 2015, and Corrected Opinion and




1
   Plaintiff filed these motions pro se, though the docket continues to list three attorneys as
responsible for his representation. These attorneys would have received notice of Plaintiff’s
motions and Defendant’s responses. While this might have prompted them either to file replies on
Plaintiff’s behalf or a motion to withdraw as counsel, neither was filed. Thus, Plaintiff remains
“represented,” though the court gives his motion the generous construction afforded pro se filings.
Order entered January 9, 2015, which differs from the original only in correcting a scrivener’s

error in one footnote. Compare ECF No. 52 at n. 3 with ECF No. 54 at n. 3 (removing incorrect

reference to an “alternate ruling”). The Corrected Opinion and Order adopted the Report and

Recommendation of the Magistrate Judge (ECF No. 48) and granted summary judgment to

Defendant, the City of Columbia (“the City”) on Plaintiff’s claims for: (1) racial discrimination

and retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.,

and 42 U.S.C. § 1983 (“Discrimination and Retaliation Claims”); and (2) violation of the overtime

provisions of the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201, et seq., and South Carolina

Payment of Wages Act, S.C. Code Ann § 41-10-10, et seq. (“Wage Claims”).

II.     ORIGINAL MOTION

        A.      Plaintiff’s Motion

        Plaintiff’s Original Motion consists of a cover letter and seven exhibits. Beyond an

introductory sentence asking the court to consider the attached exhibits, the cover letter includes a

list of the exhibits with a brief characterization or comment for some of them. Beyond the title of

the motion and the words “Fraud Upon the Court” included in the description of the first two

exhibits, there is little to suggest the basis for the allegation of fraud or any other ground that might

support relief from judgment. The court has, nonetheless, carefully reviewed the letter and

attachments which are summarized below.

        Exhibit 1. The cover letter describes Plaintiff’s first exhibit as “C/A No. 3:12-3369-CMC-

PJG VOID Opinion and [O]rder January 8, 2015 Sen. US Dist. Judge Cameron McGowan



                                                   2
Currie[:] Fraud Upon the Court[.]” ECF No. 55 at 1. The first exhibit is the Original Opinion and

Order granting the City’s motion for summary judgment (ECF No. 52). ECF No. 55-1 at 1-15. 2

       Exhibit 2. The cover letter describes the second exhibit as a “City of Columbia Internal

Email Reference: Kronos/pay Check and Reporting Time Survey showing their Pay Calculation

methods to include overtime where not correct and was release[d] prior to January 8, 2015 Void

Opinion and Judgment Fraud Upon the Court.” ECF. No. 55 at 1. The attached exhibit (“Kronos

Email”) indicates the email was sent on April 9, 2014. ECF No. 55-1 at 16-26. It purports to

explain how the Kronos system works, including some limitations, and asserts a related process

for figuring pay will “begin to simplify the long standing confusion on how shift fire employees

are paid.” Id. at 22.

       Exhibit 3. The third exhibit is described as the “Affidavit of Dr. Tiona Praylow Envision

Wellness Medical Group: Unsound mind Statute of limitations.” ECF No. 55 at 1. The attached

exhibit is a letter dated April 30, 2019, “outlin[ing] the clinical imperatives warranting a full and

unequivocal waiver of the statute of limitations in [Plaintiff’s] claim for Post-Traumatic Stress

Disorder [(“PTSD”)], an occupational injury incurred during his service in the City of Columbia

fire battalion.” ECF No. 55-1 at 28. 3 Dr. Praylow asserts Plaintiff has been under her care since



2
  As noted above, there is only a minor difference between the original and corrected versions of
the order. That difference is of no significance here. The court, therefore, treats the motion as if
directed to the January 8, 2015 Judgment and January 9, 2015 Corrected Opinion and Order.
3
  The letter is directed only to “Dear Sir or Madam[.]” ECF No. 55-1 at 28. It is “certif[ied] under
penalty of perjury [as] true and correct.” Id. at 29.

                                                 3
2013 and was “of an ‘unsound mind,’” unable to file the related claim (presumably a workers

compensation claim) during the time he would otherwise have been required to do so, which she

identifies as running from September 15, 2015, to September 15, 2016.

       Exhibit 4.    The fourth exhibit is described as the “Affidavit Mrs. Williams Agape

Counseling addressing Altered medical Opinion.” ECF No. 55 at 1. The attached affidavit is

dated May 14, 2019, asserts Plaintiff has been under the care of Agape Counseling and Training

Services, Inc. since August 31, 2012, and opines Plaintiff suffers PTSD. ECF No. 55-1 at 32. It

refers to a May 18, 2015 letter written by affiant to the Department of Veterans Affairs and later

submitted by Plaintiff in support of a workers compensation claim and opines Plaintiff’s

preexisting PTSD was aggravated by his work for the City. Id.

       Exhibit 5. The fifth exhibit is described as “5/28/2019 EEOC Charge of Discrimination

#436-2019-00954[.]” ECF No. 55-1 (“EEOC Charge”). The attached exhibit names the City in

the box designated for the employer or agency that allegedly discriminated against Plaintiff. ECF

No. 55-1 at 34. However, subsequent text, in a section titled “Verified Complaint,” directs the

allegations of discrimination to the South Carolina Workers Compensation Commission

(“SCWCC”) as follows:

       The [SCWCC] is Unconstitutional. This is based on the [SCWCC’s] and this
       Court’s Long history & practicing racism (White Supremacy) which functions in
       all areas of human activity[.] . . . The decisions had disparate impacts, because
       despite all irrefutable evidence provided to the [SCWCC], the State of South
       Carolina failed to provide equal protection under the color of law, there is a history
       of favorable outcomes to Whites under your system of misogyny and racism (White
       Supremacy).”).



                                                 4
Id. at 35 (also stating Plaintiff “has been unable to retain an Attorney/Law firm to represent him

[before the SCWCC] due to Racism” and listing three workers compensation claims filed in 2013).

       Following this introduction, the EEOC Charge provides a chronology of events that

appears to relate primarily to Plaintiff’s workers compensation claims, pursuit of disability or

retirement benefits, and related medical records. Id. at 36-43. For example, events between

January and February 2014 refer to three communications between Plaintiff and the SCWCC’s

third-party claims administrator and two communications between Plaintiff and his employer. The

latter include one communication advising Plaintiff he is eligible for restricted duty due to a wrist

injury and one addressing disability benefits under a retirement plan. Id. at 36, 37.

       An April 9, 2014 email regarding the Kronos pay system (presumably the Kronos Email

discussed above) is referenced next, along with a statement the employer provided “incorrect wage

information” in connection with the “South Carolina Retirement System Final Payroll

Certification.” Id. at 37.

       The next entry refers to medical records created on November 11, 2014, and March 15,

2015, indicating Plaintiff’s “history and symptoms warrant a surgical decompression” of his “left

ulnar nerve.” Id. After quoting the record, the EEOC Charge characterizes several notations on

the medical forms as “forged” and concludes as follows: “Plaintiff asserts these fraudulent

documents and statement were sent via electronically and through the US mail and used in

furtherance of the Insurance Fraud scheme to deny workers compensation disability benefits

(property).” Id. at 38.



                                                 5
       The next entry refers to this court’s January 8, 2015 Opinion and Order granting summary

judgment, characterizing the order as “produced by Fraud Upon the Court by The City of Columbia

and their Attorney[.]”. Id. at 38. This paragraph quotes an introductory paragraph from the order,

which summarizes the nature of the City’s motion and the court’s ruling.

       The remaining twenty-seven items in the chronology all post-date entry of judgment in this

action. Id. at 38-43 (referring to events from March 15, 2015, through May 8, 2019). These entries

refer to the following:    (1) medical records relating to workers compensation claims; (2)

communications between Plaintiff and the SCWCC or the City relating to workers compensation

claims; (3) proceedings, motions and orders relating to workers compensation claims (and state-

court appeals of SCWCC decisions); (4) Freedom of Information Act requests (apparently relating

to Plaintiff’s workers compensation claims), and (5) two communications addressing Plaintiff’s

belief his retirement benefits were calculated based on incorrect information transmitted by the

City. The retirement-related communications are both dated in October 2018. Id. at 43.

       Following this chronology, the EEOC Charge (1) asserts the SCWCC, City of Columbia,

and third-party claims administrator acted in concert in making claims-related decisions and (2)

purports to assert various causes of action, including for violation of “RICO,” due process and

equal protection. Id. These “causes of action” appear, primarily, to challenge handling of

Plaintiff’s workers compensation claims, though a generous reading might encompass

retirement/disability claims. Id.; see also id. at 45-47 (proffering four comparators and describing

their workers compensation claims). Ultimately, the EEOC Charge seeks “judgment against



                                                 6
defendants for violations of Title VII[, and the] Americans with [D]isabilities Act of 1990” and

asserts the damges should be “tripled in accordance with RICO[.]”

       Exhibit 6. The sixth exhibit is described as “TCAPONE S.C. Police Retirement Final Pay

Certification, [C]ity of Columbia transmitted electronic incorrect pay information to include

overtime.” ECF No. 55 at 1. The attached exhibit includes a “Final Payroll Certification” with a

“Date Received” of April 22, 2014. ECF No. 55-1 at 51. It also includes Plaintiff’s W-2 Wage

and Tax Statements for 2011-14 and what appears to be a payroll summary covering multiple pay

periods in 2011 and 2012.

       Exhibit 7. The last exhibit is described as follows on the cover letter: “City of Columbia

submitted incorrect pay for Guardian long term disability and to the S.C. Workers Compensation

Commission.” ECF No. 55-1. The attached exhibit consists of the “Employer Section” of what is

presumably a large document. ECF No. 61. It includes a workers compensation claim number

and is signed on behalf of the City by the “Health and Safety Chief.” Id.

       B.      Defendant’s Response

       The City construes Plaintiff’s motion as asserting two grounds for relief from judgment:

(1) an argument Plaintiff’s “overtime compensation was calculated improperly, resulting in a

diminished retirement income”; and (2) an assertion Plaintiff “was mentally unfit to understand

and to participate in the exercise of his legal rights.” ECF No. 56 at 1. The City argues the motion

is untimely because brought more than one year after entry of judgment and fails in any event




                                                 7
because “[n]either Plaintiff’s allegations of a miscalculation of overtime nor his mental capacity

at the time of the underlying action can support relief” for “fraud on the court.” Id. 4

         C.       Standard

         Rule 60 of the Federal Rules of Civil Procedure provides as follows: “On motion and just

terms, the court may relieve a party . . . from a final judgment, order, or proceeding” if one of

several grounds for relief is established. Fed. R. Civ. P. 60(b). One ground is for “fraud (whether

previously called intrinsic or extrinsic), misrepresentation, or misconduct by the opposing party.”

Fed. R. Civ. P. 60(b)(3). “A motion under Fed. R. Civ. P. 60(b) must be made within a reasonable

time—and for reasons (1), (2), and (3), no more than a year after the entry of the judgment or order

or the date of the proceeding.” Fed. R. Civ. P. 60(c)(1). 5




4
    Plaintiff did not file a reply.
5
   The Fourth Circuit recognizes an exception to the one-year limit for “fraud on the court,” which
is fraud that impairs “the integrity of the court and its ability to function impartially.” Fox ex rel.
Fox v. Elk Run Coal Co., 739 F.3d 131, 137 (4th Cir. 2014) (“not only must fraud on the court
involve an intentional plot to deceive the judiciary, but it must also touch on the public interest in
a way that fraud between individual parties generally does not.”). While Plaintiff uses the term
“fraud on the court,” he does not suggest any facts that might bring this doctrine into play. Rather,
to the extent he suggests any fraud at all, it appears to be a possible misrepresentation in or
nondisclosure of the Kronos Email. Even reaching this conclusion requires a level of speculation
as to the basis of Plaintiff’s fraud claim as explained below.

                                                  8
       D.      Discussion

               1.      Timeliness

       The challenged judgment was entered on January 8, 2015. The motion to set aside or

vacate judgment was not filed until May 30, 2019, more than four years after entry of judgment.

Thus, the motion was filed beyond the one-year maximum limit applicable to motions seeking

relief for the reasons addressed in Federal Rule of Civil Procedure 60(b)(1)-(3) and, consequently,

is barred unless it falls under some other subpart of Rule 60(b).

       Given the multiple exhibits attached and repeated references to “Fraud on the Court,

Plaintiff is either relying on the exception to the one-year limit addressed in Fox ex rel. Fox, or

Rule 60(b)(3), which allow relief for “fraud . . . misrepresentation, or misconduct by an opposing

party.” Fed. R. Civ. P. 60(b)(3). The exception in Fox ex rel. Fox, does not apply because nothing

in the cover letter or exhibits suggests “an intentional plot to deceive the judiciary” or actions

“touch[ing] on the public interest in a way that fraud between individual parties generally does

not.” See Fox ex rel. Fox, 739 F.3d at 137. This leaves the possible argument one or more of the

exhibits should be considered post-judgment for reasons covered by Rule 60(b)(3). The motion is

necessarily untimely to the extent it relies on this subpart of Rule 60 due to the one-year time limit.

Nothing in Plaintiff’s cover letter or exhibits suggest any other subpart of Rule 60 applies, though




                                                  9
the motion would be time barred if construed to rely on subparts (1) or (2). 6 The motion is,

therefore, denied as untimely.

               2.     Merits

       Even if timely, the Original Motion would fail on the merits. Review of the cover letter

reveals four repetitions of the phrase “Fraud Upon the Court.” The first two repetitions are found

in the motion’s title and a later reference to the title. The remaining two repetitions follow

descriptions of the first two exhibits: (1) this court’s Opinion and Order granting summary

judgment to the City on Plaintiff’s Discrimination, Retaliation, and Wage Claims; and (2) the April

2014 Kronos Email.

       Plaintiff does not explain what actions he believes constitute fraud, what aspects of the

order are invalid for fraud, or when he learned of any alleged fraud. Nonetheless, giving Plaintiff

the benefit of the doubt, the court will assume Plaintiff believes there was some fraud relating to

his Wage Claims that is evidenced by the Kronos Email (either because the email was withheld

and would have revealed an error in overtime pay or that it was revealed and includes a false

statement relating to how pay was calculated at a time relevant to Plaintiff’s Wage Claims). 7 Even




6
  In contrast, the Amended Motion asserts the judgment is void for lack of jurisdiction, which is
a ground not subject to the one-year limit. See Fed. R. Civ. P. 60(b)(4).
7
  Nothing in the motion even hints at fraud relating to Plaintiff’s Discrimination and Retaliation
claims.


                                                10
given this benefit, the record fails to suggest what the alleged fraud might be. 8 Certainly it offers

nothing that establishes fraud occurred, much less that it warrants relief from an over-four-year-

old judgment

         Neither do the attached letter and affidavit from mental health providers support relief from

judgment. The two documents at issue indicate Plaintiff was receiving care from counselors or

mental health providers for stress, anxiety, and PTSD before judgment was entered. Plaintiff was

obviously aware of his own treatment, so clearly cannot argue these documents support a finding

of fraud on the court. Nothing in the cover letter or exhibits themselves suggest any other basis

for relief from judgment. 9

         The remainder of Plaintiff’s exhibits appear to relate to his claims for workers

compensation and disability/retirement benefits. These claims were not addressed in this action. 10

Thus, even if there is some defect in or relating to those proceedings, they do not suggest a ground

for finding the judgment in this action was obtained by fraud. It follows that Plaintiff has failed to




8
  The January 8, 2015 Opinion and Order in this action and the Kronos Email are also referenced
in Exhibit 5 (EEOC Charge). However, nothing in these references or elsewhere in the EEOC
Charge sheds light on Plaintiff’s claim of fraud on this court.
9
  One of the two documents asserts Plaintiff was “of ‘unsound mind’ [and] unable to exercise the
imperative procedures” necessary to file a workers compensation claim from September 15, 2015,
through September 15, 2016.” ECF No. 55-1 at 28. The referenced period begins over eight
months after judgment was entered in this action. Thus, even if mental disability was a ground for
relief from judgment (and there is no suggestion that it is, particularly where the party is
represented by counsel), the exhibit would not support relief.
10
     Many of the referenced events did not even occur until after judgment was entered in this action.
                                                 11
establish any basis for relief from judgment. The Original Motion is, therefore, denied on the

merits.

III.       AMENDED MOTON

           A.     Plaintiff’s Motion

           Unlike the Original Motion, the Amended Motion includes both a motion and a

memorandum. ECF No. 59, 59-1. In addition, it attaches twenty-two exhibits. ECF Nos. 59-5,

59-6. These exhibits overlap with those filed in support of the Original Motion. Additional

exhibits not previously offered include but are not limited to the following:

       •   a July 28, 2014 email titled “Bullets from Friday’s Chief meeting” which includes the

           statement “August 2nd, BNCs become non-exempt.            Eligible for overtime same as

           captains.” Ex. 2 (ECF No. 59-5 at 17, 18);

       •   an April 10, 2019 letter signed and sworn by Plaintiff’s wife addressing Plaintiff’s mental

           state and history of disability determinations (Ex. 6, ECF No. 59-5 at 38-43);

       •   a September 12, 2016 Social Security Administration disability determination, finding

           Plaintiff disabled due to physical and mental impairments (Ex. 7, ECF No. 59-5 at 45-55)

       •   medical records from March and April 2019 (Ex. 8, ECF No. 59-5 at 5761);

       •   a March 11, 2019 Veterans Administration decision finding Plaintiff eligible for benefits

           based on a determination he was insane at the time of his dishonorable discharge in April

           1997 (Ex. 9, 2019); and




                                                   12
     •   a June 4, 2019 Equal Employment Opportunity Commission Dismissal and Notice of

         Rights, relating to Plaintiff’s May 28, 2019 charge of discrimination. 11

         In the Amended Motion, Plaintiff states he “received additional evidence” on June 9, 2019,

which he provided to Defendant on June 10, 2019. ECF No. 59 at 1 (citing Exhibit No. 2, the June

28, 2014 email listed above). Plaintiff asserts Defendant is not prejudiced by the June 10, 2019

disclosure of this exhibit because, through Defendant’s June 11, 2019 response to Plaintiff’s

Original Motion, Defendant “continue[s] to commit Fraud Upon the Court.” Id. at 2. Plaintiff

does not indicate when or how he first obtained this exhibit.

         The motion states Plaintiff is seeking relief under multiple subparts of Rule 60. Id. (listing

all subparts other than (b)(2). Plaintiff also relies on 5 U.S.C. §§ 701-08, the Administrative

Procedures Act, and quotes the standards for review of agency action (§ 706), though no such

claim is asserted in this action.

         In his attached memorandum, Plaintiff summarizes his complaint, referring to both his

allegations of discrimination and claim for non-payment of overtime. ECF No. 59-1 at 1-3. He

asserts the prior judgment “is void, lack of Jurisdiction, Fraudulent Concealment, Violated

constitutional Protections and other violations of law and tolling of statute of limitations and

because it was procured through Fraud on the Court.” Id. at 3. 12

         B.      Defendant’s Response



11
     Plaintiff’s underlying charge of discrimination was filed as Exhibit 5 to his Original Motion.
12
     Plaintiff’s specific arguments are addressed in more detail below. Infra § III.D.
                                                   13
         Defendant’s response notes Plaintiff’s added arguments challenge jurisdiction, despite his

status as Plaintiff and assertion of various federal claims. ECF No. 60 at 1. It characterizes

Plaintiff’s allegations that his own attorneys conspired with Defendant and defense counsel as

outrageous and unsupported and asserts Defendant has no record of the alleged settled claim. Id.

Defendant also addresses the substance of Plaintiff’s underlying claim for overtime, noting errors

in his interpretation of the law. Id. at 1, 2.

         C.      Timeliness

         Plaintiff filed his Amended Motion on July 10, 2019, nearly a month after Defendant

responded to the original motion and, consequently, nearly three weeks after Plaintiff’s deadline

to file a reply in support of the Original Motion. See ECF No. 56 (response filed June 11, 2019).

Thus, to the extent the Amended Motion is, in essence, a reply in support of the Original Motion,

it is untimely and need not be considered. The motion is appropriately so characterized as it both

addresses Defendant’s June 11, 2019 response (see ECF No. 59-1 at 3 characterizing that response

as fraud on the court) and raises additional arguments that would have been known to Plaintiff on

or before the date his reply was due. Plaintiff suggests no basis for allowing this belated reply.

         Even if treated as an independent motion raising additional grounds, the motion is barred

as untimely. To the extent the motion relies on Rule 60(b)(1) and (b)(3), it is barred by the one-

year time limit for reasons explained above as to the Original Motion. 13 To the extent the motion




13
     Plaintiff does not rely on Rule 60(b)(2), which is subject to the same limit.

                                                   14
relies on subparts (b)(4)-(6) the motion is not subject to the one-year bar but must still be brought

within a reasonable time. The only possible justification for the delay suggested is Plaintiff’s

mental disability. However, Plaintiff offers no authority for the premise such a disability applies

to Rule 60, especially where the party seeking relief was represented by counsel throughout the

proceeding and those attorneys remain of record. In any event, Plaintiff fails to demonstrate his

disability prevented him from filing what he has now filed within the first year following entry of

judgment. Thus, at least to the extent he relies on Rule 60(b)(1) or (3), the Amended Motion is

time-barred.

       Plaintiff also relies on subparts of Rule 60 (subparts (4)-(6)) that may not be subject to the

one-year limit. Most critically, he argues the judgment is void. For reasons explained below, his

exhibits and argument fail to suggest grounds for relief under these subsections. Plaintiff’s

invocation of these sections does not, therefore, resolve the timeliness concerns.

       D.      Merits

       Lack of jurisdiction and constitutional errors. Plaintiff’s first “legal argument” is titled

“Lack of Jurisdiction/Violations of Constitutional Protections: Judgment Is Void.              Time

Limitations Are Not Applicable.” ECF No. 59-1 at 8 (capitalization modified). Plaintiff first

argues this court’s order of January 8, 2015 “is Void, once the [sic] it is determined that the Court

exceeded either its in personam jurisdiction or its subject matter jurisdiction.” Id. at 9. Plaintiff

offers no explanation for why this court lacked either type of jurisdiction. In any event, such an

argument would fail as, having brought the action here, Plaintiff cannot complain about a lack of



                                                 15
in personam jurisdiction. Neither is there any basis to question this court’s subject matter

jurisdiction given Plaintiff’s assertion of federal law claims.

       Plaintiff also argues the judgment is void for violation of due process. ECF No. 59-1 at

10, 11. His argument on this point is as follows:

       As in the present case the judgment is Void, constituted a loss of Subject Matter
       Jurisdiction and defect thereof, the Plaintiff Capone Due process, Procedural and
       Substantive Due process and Equal protection under the law in regards to his Life,
       Liberty and Property/property interest where violated, constituting an illegal taking
       by this Court no opportunity to be heard, when as in this court, federal judges
       misapply the summary judgment standard in employment discrimination cases by
       weighing the evidence and failing to construe the evidence in the light most
       favorable to the movant.

ECF No. 59-1 at 12. While not entirely clear, the central concern suggested by this argument

appears to be the court misapplied the summary judgment standard. Such an error is not a basis

for relief under Rule 60.

       Fraud on the court. Plaintiff’s second argument is the judgment is void because it was

procured by fraud on the court. ECF NO. 59-1 at 13-17. Plaintiff first argues Defendant committed

fraud on the court in its response to the Original Motion by denying any earlier fraud on the court.

Id. at 14. Even if true, this could not support a Rule 60 motion as it occurred after entry of

judgment.

       Plaintiff also argues Defendant and its attorneys committed fraud by failing to notify the

court Defendant was not following “Fair Labor Standards Act guidelines” for overtime

compensation. Id. at 13. This was a disputed issue of fact and law in the case on which the court

ruled for Defendant. That Plaintiff disagrees with the ruling does not suggest fraud on the court.

                                                 16
       Plaintiff also maintains Defendant committed fraud on the court by failing to advise the

court Defendant had disabled Plaintiff’s employee email in December 2013 and, by disabling

Plaintiff’s email, denied him access to communications relating to overtime and other employment

topics. He identifies two such communications: (1) the Kronos Email addressed in the Original

Motion; and (2) a July 28, 2014 email addressing an August 2, 2014 change that made “BNCs . . .

[e]ligible for overtime same as captains.” Id. at 15, 16 (also noting Plaintiff proffered his letter or

resignation to accept disability retirement on March 28, 2014). Finally, Plaintiff alleges Defendant

and its attorneys, as well as Plaintiff’s own attorney’s failed to advise him of the settlement of an

overtime claim by a Caucasian firefighter, Blake Harlin.

       As Plaintiff would have been aware his email was disabled, the disabling itself could not

constitute even simple misrepresentation or fraud, much less fraud on the court. The allegation

relating to the Kronos Email does not support a finding of fraud on the court for reasons addressed

above as to the Original Motion. The email addressing a change that occurred after Plaintiff

resigned to accept disability retirement may not even have been relevant to the case. In any event,

as with the Kronos Email, Plaintiff at best hints at a failure of disclosure in the discovery process,

not action that would constitute fraud on the court. Finally, as to the claimed settlement, Plaintiff




                                                  17
fails to proffer sufficient detail or argument to explain why failure to disclose settlement of another

employee’s claim to overtime supports a finding of fraud on the court. 14

        Non-disclosure as fraud on the court. Plaintiff’s third argument, that non-disclosure of

evidence in discovery constitutes fraud on the court, overlaps with his second argument. ECF No.

59-1 at 17. This argument relies on Pumphrey v. K.W. Thompson Tool Co., 62 F.3d 1128, 1131

(9th Cir. 1995), which held non-disclosure of a video that showed a gun misfiring amounted to

fraud on the court where counsel relied, at trial, on a video that showed the gun did not misfire

under the same circumstances. Later decisions in the same circuit limit the reach of Pumphrey.

For example, in United States v. Estate of Stonehill, 660 F.3d 415 (9th Cir. 2011), the court held:

         In order to show fraud on the court, [litigants] must demonstrate, by clear and
        convincing evidence, an effort by the [opposing party] to prevent the judicial
        process from functioning “in the usual manner.” They must show more than
        perjury or nondisclosure of evidence, unless that perjury or nondisclosure was so
        fundamental that it undermined the workings of the adversary process itself.

Id. at 445.




14
   Settlement of FLSA claims normally requires approval of either the Department of Labor or
court. See generally Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). For
purposes of this order, the court assumes without deciding that this requirement supports a
legitimate third-party interest in information relating to such settlements (as opposed to simply
protecting the settling worker). Even with this assumption, Plaintiff’s argument fails because his
argument presupposes that his own attorneys were aware of the settlement. Given this knowledge,
Defendant’s alleged non-disclosure could not have amounted to fraud on the court. Plaintiff has
not, in any event, pointed to evidence there was such a settlement, a premise Defendant denies. A
search of court records reveals no litigation by Blake Harlin.

                                                  18
         Here, Plaintiff points to the existence of one or two emails that may have some relevance

to his overtime claim and may have been requested but not disclosed in discovery (while he was

represented by counsel). He does not expressly allege much less point to any evidence the

documents were actually requested and not disclosed, much less that the circumstances

surrounding the non-disclosure support an inference of fraud on the court. Thus, as with his

Original Motion, the Amended Motion fails to suggest any basis for a finding of fraud on the court.

         Other Arguments. Plaintiff’s other arguments are largely repetitive of those addressed

above and, in any event, fail to support relief under Rule 60. For example, in his fourth argument,

Plaintiff asserts Defendant committed fraud on the court and retaliated against him by disabling

his employee email account in December 2013 and denying him access to documents stored in

that account. Id. at 18, 19. He also quotes his own contemporaneous email complaining of the

denial of access, demonstrating he was aware of the denial of access at the time. Id. at 19.

         Plaintiff also includes an argument for “equitable tolling of the statute of limitations.” This

argument, which cites various provisions of the federal and state constitutions, appears to relate to

his claim before the South Carolina Workers Compensation Commission. Id. at 20-22. It does

not suggest any basis for relief under Rule 60 regarding the claims asserted in this action.

         Plaintiff’s related argument that the statute of limitations should be tolled because he is

suffering a mental disability also appears to be directed to his workers compensation claim. Id. at

21-26.

         Plaintiff’s last argument is that he received “ineffective assistance of counsel.” Id. at 26,

27. This argument rests on his attorney’s alleged participation in a secret settlement of a claim on
                                                   19
behalf of firefighter Blake Harlin. Relief for ineffective assistance of counsel derives from a

criminal defendant’s Sixth Amendment right to counsel and, consequently, is available only with

respect to criminal proceedings. See generally Strickland v. Washington, 466 U.S. 668, 688

(1984). Rule 60 provides no similar ground for relief.

                                          CONCLUSION

          For the reasons set forth above, both Plaintiff’s Original Motion and Amended Motions are

denied.

                 IT IS SO ORDERED.

                                                             s/ Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
September 3, 2019




                                                 20
